UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): April 4, 2012 FLATBUSH FEDERAL BANCORP, INC. (Exact Name of Registrant as Specified in its Charter) Federal 0-50377 11-3700733 (State or Other Jurisdiction of Incorporation) (Commission File No.) (I.R.S. Employer Identification No.) 2146 Nostrand Avenue, Brooklyn, New York (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code:(718) 859-6800 Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01Other Matters Flatbush Federal Bancorp, Inc. (the “Company”) (OTC Bulletin Board:FLTB), announces that its 2012 Annual Meeting of Stockholders will be held on May 24, 2012 at 11:00 a.m. (the “Annual Meeting”).The matters to be considered and voted on by the Company’s stockholders as of the close of business on April 16, 2012 at the Annual Meeting will be the election of two directors and the ratification of the appointment of ParenteBeard LLC as independent auditors of the Company for the fiscal year ending December 31, 2012.The Annual Meeting will be held at the Company’s headquarters, 2146 Nostrand Avenue, Brooklyn, New York. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. FLATBUSH FEDERAL BANCORP, INC. DATE: April 4, 2012 By: /s/ Jesus R. Adia Jesus R. Adia President and Chief Executive Officer
